Citation Nr: 1828841	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  15-02 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetic neuropathy of the bilateral upper and lower extremities, secondary to diabetes mellitus.

3.  Entitlement to service connection for sleep apnea with chronic obstructive pulmonary disorder (COPD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Huntington, West Virginia, has jurisdiction of the Veteran's claims.  

The Veteran testified before the undersigned Veteran's Law Judge in May 2015.  A transcript of that hearing is in the record before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran testified that he first received treatment for respiratory problems in 1996 from the VA in Orlando.  A review of the record reveals that it does not include any corresponding medical records. 

VA medical records reflect that the Veteran was admitted to a VA hospital on March 2, 2014, and discharged the next day.  The admitting diagnoses included diabetes mellitus.  A review of the record reveals that it does not include any corresponding medical records.  

The claims must be remanded to fulfill the duty to assist the Veteran and take all appropriate action to obtain outstanding treatment records.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the hearing, the Veteran stated that he was submitting an article that he asserted described transdermal herbicide exposure from an aircraft interior that he said was similar to his claimed herbicide exposure via corpses in the morgue where he worked.  In this regard, the Veteran's DD214 reflects that his MOS was 8496, embalming technician.  A review of the record reveals that it does not include the cited article.

A June 2015 medical opinion, provided by a retired family physician who is a friend of the Veteran, relates that the Veteran's duties as a necropsy technician, mortician and embalmer exposed him to herbicides (having to remove clothing and prepare remains from Vietnam) and formaldehyde (formalin, by inhalation and cutaneously).  The private physician related that the Veteran's diagnosis of COPD was actually pulmonary toxicity from formalin.  It was the physician's ultimate opinion that the Veteran's pulmonary disability was related to his duties in service. 

In light of the June 2015 private medical report, the Board finds that a remand is necessary for the RO to obtain a VA medical opinion as to whether any current respiratory disability, to include the diagnosed COPD, is the result of the Veteran's exposure to herbicides or to formalin during active duty.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any outstanding VA treatment records, including but not limited to those showing treatment for respiratory problems beginning in 1996 at the VA in Orlando, and those from the Veteran's hospitalization of March 2-3, 2014.  

2.  Provide the Veteran the opportunity to resubmit the article that he identified during the May 2015 hearing.

3.  After completion of the foregoing, forward the claims folder and copies of all pertinent records to an appropriate examiner for an opinion on the likely etiology of the and diagnosed respiratory disability.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran s/b scheduled for an examination.   

Following a review of the complete record, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current respiratory disability, to include COPD, is related to the Veteran's active duty exposure to formalin or claimed exposure to herbicides.

In doing so, the examiner must consider and discuss as necessary, the following: (i) the Veteran's duties as a mortician on Guam in service and whether that would expose him to herbicides, and; (ii) the June 2015 private medical opinion that exposure to formalin caused his respiratory disability.

A complete rationale for all opinions expressed must be provided.

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


